Title: Thomas Jefferson to Skelton Jones, 4 March 1811
From: Jefferson, Thomas
To: Jones, Skelton


          
            Sir
            Monticello  Mar. 4. 11.
          
           An absen absence of upwards of a month from this place has put it out of my power sooner to acknolege the reciept of your favor of Jan. 15. on my return home I make it my first duty to offer you this apology for the delay of my answer. I was under the necessity of visiting, in a very inclement season, a possession I have in Bedford, near 100. miles from this, where I have continued from January till the beginning of this month, endeavoring to get my crop there prepared and sent to Richmond as early as possible.  I have the prospect that in 3. or 4. weeks my flour will be ready and sent down, till which I have no funds at my command in Richmond or elsewhere. as soon as this shall put it in my power, I shall with pleasure furnish you the accomodation you ask, should not these delays, unavoidable on my part render it too late for your purpose. being now merely a farmer, without other resource than the annual incoming of the crop of the year, like my brethren in that line, I have the command of money but at that season, accompanied too with the accumulated calls of the year for it’s application. accept the assurances of my regret as well for your want, as my necessary delay on this occasion and of my great esteem & respect.
          
            Th:
            Jefferson
        